








Exhibit 10.28




February 25, 2013


Dr. F. Thomson Leighton
15 Charlesden Park
Newtonville, MA 02460


Re: Employment Agreement


Dear Tom:


On behalf of Akamai Technologies, Inc. (the “Company”), this letter sets forth
the terms of your full-time employment as Chief Executive Officer (“CEO”) of the
Company effective January 1, 2013 (“Letter Agreement”).


1. Title and Duties.


Beginning January 1, 2013, you shall serve as the Company's CEO and President
(under the terms of the By-Laws of the Company) and shall have all powers and
duties consistent with this position, reporting to and subject to the direction
and control of the Company's Chairman of the Board and the Board of Directors
(“Board”). You shall perform such other duties and responsibilities on behalf of
the Company as may reasonably be assigned from time to time by the Chairman of
the Board and/or Board consistent with the position of CEO. In no way limiting
the foregoing, you will be responsible for the management and operational
success of the Company, including responsibility for the Company's strategic
plan, operating results, particularly its quarterly and financial objectives,
efficiency and effectiveness of the Company's management and business planning
process, positioning the Company to achieve its goals for profitable growth, and
compliance with applicable laws and regulatory requirements. You also shall be a
frequent public representative of the Company to investors, and prospective and
existing customers and partners.


2. Base Salary.


Your base salary shall initially be $1.00 per year. Your compensation, including
salary and bonus achievement, shall be subject to review annually by the Board
of Directors or a committee thereof after consideration of an assessment of your
performance by the Chairman of the Board and other such Directors as deemed
appropriate by the Board of Directors.


3. Incentive Bonus.


You will be eligible for an incentive cash bonus in any year that the
Compensation Committee of the Company agrees to provide an incentive bonus plan
for the senior executive team. The Compensation Committee shall establish the
amount and terms of such bonus.


4. Long Term Incentive Compensation.
    
You will be eligible to participate in any long-term equity incentive plan(s) in
any year that the Compensation Committee of the Company agrees to provide a
long-term equity incentive plan for the senior executive team.






--------------------------------------------------------------------------------




5. Termination of Employment.


(a)    Definitions


(i)    “Cause” shall mean (i) misappropriation of material funds or property of
the Company; (ii) willful refusal to perform the duties assigned to you under
this Agreement; (iii) conviction of a felony; (iv) refusal or failure to comply
with the Company's Code of Conduct and Business Ethics; (v) material breach of
your covenants as set forth in Sections 1 and 2 of the Non-Competition,
Non-Solicitation, Proprietary and Confidential Information Agreement, dated
December 14, 2012, by and between the Company and you (the “Proprietary
Information Agreement”); or (vi) your continued material breach of the
provisions of this Agreement after being informed of such breach. To the extent
any equity award issued to you contains a different definition of “Cause”, the
definition provided here shall control.


(ii)    A “Change of Control” of the Company shall mean:


(A)    any merger or consolidation which results in the voting securities of the
Company outstanding immediately prior thereto representing immediately
thereafter (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity) less than 50% of the combined
voting power of the voting securities of the Company or such surviving or
acquiring entity outstanding immediately after such merger or consolidation;


(B)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (A) the then-outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (B), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which results in all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such transaction
beneficially owning, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
transaction (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively;


(C)    any sale of all or substantially all of the assets of the Company; or


(D)    the complete liquidation of the Company.


(iii)    “Good Reason” shall mean the occurrence, without your written consent,
of any of the events or circumstances set forth in clauses (A) through (E)
below; provided that the Company, after receipt of written notice from you of
such occurrence within 90 days of the initial existence of such occurrence, has
failed to remedy the event or circumstance constituting Good Reason within 30
days of such notice:


(A)    the assignment to you of duties inconsistent in any material respect with
your position as Chief Executive Officer of the Company (including status,
offices, titles and reporting requirements), authority or responsibilities as
set forth in this Agreement, or any other action or omission by the Company




--------------------------------------------------------------------------------




which results in a material diminution in such position, authority or
responsibilities including, without limitation, a requirement that you report to
a corporate officer or employee instead of directly to the Board of Directors;


(B)    a material reduction in your annual base salary as in effect on the date
of this Agreement or as the same was or may be increased thereafter from time to
time, other than in the case of reductions in base salary with respect to
similarly situated employees of the Company generally;


(C)    a material diminution in (1) any material compensation or benefit plan or
program in which you participate or which is applicable to you immediately prior
to the date of this Agreement, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan or cash compensation) has been made with
respect to such plan or program, or (2) the cash bonus incentive opportunities
available to you, other than in the cases of (1) or (2) above of such diminution
by the Company that applies to similarly situated employees of the Company
generally;


(D)    a change by the Company in the location at which you perform your
principal duties for the Company to a new location that is both (1) outside a
radius of 35 miles from the your principal residence immediately prior to the
date of this Agreement and (2) more than 20 miles from the location at which you
performed your principal duties for the Company immediately prior to the date of
this Agreement; or


(E)    any material breach by the Company of this Agreement.


To the extent any equity award issued to you contains a different definition of
“Good Reason,” the definition provided here shall control.


(b)    Each party must give the other party at least thirty (30) days advance
written notice prior to terminating your employment, except that such notice is
not required in the event of your termination for Cause.  Furthermore, there may
be cases in which the Company, in its sole discretion, determines that it is not
in the best interests of the Company to continue your employment for thirty (30)
days after giving you notice of termination, even if your termination is not for
Cause.  In such cases, the Company reserves the right to provide you with thirty
(30) days pay, at your then-current base salary, in lieu of providing you with
thirty (30) days notice.  Nothing in this provision is intended to, or does,
alter your status as an employee at will.


(c)    If you are employed as of the date of a Change of Control of the Company
and within twelve (12) months following such Change of Control, your employment
is terminated by the surviving entity for any reason other than Cause or you
resign for Good Reason:


(i)you shall also be entitled to a lump sum cash payment equal to the sum of:
one year of your then-current annualized base salary and your then-applicable
annual incentive bonus at target. For purposes of this Agreement, “bonus at
target” shall be as set forth in the terms of the then-applicable annual
incentive bonus plan;


(ii)notwithstanding anything to the contrary in any current or future grant
agreement governing the award of stock options, you shall be entitled to 100%
vesting of all outstanding unvested stock options held by you on the date of
termination;


(iii)    notwithstanding anything to the contrary in any current or future grant
agreement governing the award of restricted stock units or similar equity awards
and in no way diminishing your existing rights under any such agreement, you
shall be entitled to (A) 100% vesting of all unvested restricted stock units
(other than those restricted stock units or similar equity awards that vest only
upon the achievement of performance targets based on periods of one year or
longer (e.g., performance based-vesting RSUs) (“Long-Term Performance RSUs”))
held by you on the date of termination and (B) pro-rated vesting of any
then-unvested Long-Term Performance RSUs as follows: the number of Long-Term
Performance RSUs that vest shall be equal to 100% of the then-outstanding number
of unvested Long-Term Performance




--------------------------------------------------------------------------------




RSUs issuable upon achievement of target level performance of applicable
metrics, pro-rated based on the percentage of the vesting period that has
elapsed as of the closing date of the Change of Control since the grant date of
the Long-Term Performance RSUs (e.g., if the closing date of the Change of
Control were April 1, 2020 and the vesting date for a three year vesting period
was October 1, 2021, then the number of Long-Term Performance RSUs that vest
would be 50% of the Long-Term Performance RSUs that would vest at target
performance (18 months/36 months = 50%)) (provided that no termination of
employment following the Change of Control shall be required for the Long-Term
Performance RSUs described in (B) to vest); and


(iv)    you shall be entitled to a lump sum payment of an amount equal to 12
times the monthly premium for continued health and dental insurance coverage
paid by the Company on your behalf in the month preceding your termination.


(d)    If you are involuntarily terminated by the Company for any reason other
than Cause and Section 5(c) does not apply, you shall be entitled to lump sum
cash payments equal to the sum of: one year of your then-current base salary;
your then-applicable annual incentive bonus at target; and an amount equal to 12
times the monthly premium for continued health and dental insurance coverage
paid by the Company on your behalf in the month preceding your termination.


(e)    You shall be considered to have been discharged for 'Cause' if the
Company makes a preliminary determination, within 30 days after termination of
employment, that discharge for Cause was warranted, provided that, prior to
making any final determination of discharge for Cause, the Company gives you
reasonable notice and opportunity to be heard.


(f)    In the event that your employment terminates due to your resignation and,
after you sign any release, the Company makes a final determination that
discharge for Cause is warranted, then such release shall not negate your
reasonable notice and opportunity to be heard nor your right to raise defenses
and/or claims against the Company regarding such determination.


(g)    Any payments or benefits to be paid under this Section 5 (other than
under Section 5(c)) shall be paid within sixty (60) days after the date of your
termination, provided you (or, in the event of your death, an authorized
representative of your estate) have executed the separation agreement providing
for a release of claims and such release has become effective within such 60
days; provided that if such the last day of such sixty day period occurs in the
calendar year after the calendar year of termination, the payments and benefits
shall be made no earlier than January 1 of such subsequent calendar year. Any
payments or benefits to be paid under Section 5(c) shall be paid within five
days after the date of your termination and vesting acceleration shall be
effective immediately upon termination of employment. Any payments under this
Section 5 (or any other payments to be made to you under any other agreement
with the Company on the account of your termination of employment) shall also be
subject to Appendix A attached hereto. Any payments under this Letter Agreement
shall be paid less applicable withholdings for taxes and other deductions
required by law.
 
6. Employee Benefits; Travel Requirements.


Except as provided herein, you shall be entitled to health insurance, vacation,
and other employee benefits provided to senior executives of the Company, so
long as and to the extent any such benefit is provided by the Company and
provided you meet any eligibility requirements to participate. The Company may
alter, modify, add to or delete any employee benefits maintained for its
employees generally at any time, as it, in its sole judgment, determines to be
appropriate.


As part of your responsibilities, you will be required to travel on Company
business. Unless the Company consents otherwise on a case by case basis, to
ensure the maximum efficiency of your business travel and to ensure your
security on business travel all of your air travel on Company business shall be
via private air transportation. You shall pay the costs incurred for traveling
on Company business; provided that the Company will reimburse you




--------------------------------------------------------------------------------




for certain travel costs (other than air travel) related to Company large group
events under the reimbursement policy applicable to senior executives of the
Company.


7. Invention And Non-Disclosure Agreement And Non-Competition and
Non-Solicitation Agreement.


You agree to execute the Proprietary Information Agreement contemporaneously
with the execution of this Letter.


8. No Term.


This Letter is not to be construed as an agreement, expressed or implied, to
employ you for any stated term. You will remain an employee at will. Either you
or the Company may terminate the employment relationship at any time for any
reason.


9. Amendment.


This Letter may be amended or modified only by a written instrument executed by
both the Company and you.


10. Governing Law.


This Letter shall be governed by and in accordance with the laws of the
Commonwealth of Massachusetts without regard to conflict of laws provisions. Any
action, suit, or other legal proceeding which is commenced to resolve any matter
arising under or relating to any provision of this Letter shall be commenced
only in a court of the Commonwealth of Massachusetts (or, if appropriate, a
federal court located within Massachusetts), and you and the Company each
consents to the jurisdiction of such a court.


11. Successors and Assigns.


This Letter shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any corporation with which or
into which the Company may be merged or which may succeed to its assets or
business, provided, however, that your obligations are personal and shall not be
assigned by you.


12. Notice.


Any notice required to be given hereunder may be delivered by hand, deposited
with a nationally recognized overnight courier, sent by confirmed facsimile, or
mailed by registered or certified mail, return receipt requested, postage
prepaid, in each case to the address of the receiving party indicated below, or
such other address as either party may notify the other in writing. Notice to F.
Thomson Leighton: at the address first set forth above; notice to Akamai
Technologies: at 8 Cambridge Center, Cambridge, MA 02142 attention General
Counsel.


13. Entire Agreement.


This Letter should be read in conjunction with the Proprietary Information
Agreement, which is incorporated by reference herein.








--------------------------------------------------------------------------------




Please sign below to indicate your acceptance of the terms of this Letter
Agreement.


Very truly yours,


AKAMAI TECHNOLOGIES, INC.




By:                     
     George H. Conrades




*        *        *




I accept the terms of this Letter Agreement with Akamai Technologies, Inc. as
set forth herein.


By:                     
F. Thomson Leighton
     February 25, 2013




--------------------------------------------------------------------------------




APPENDIX A


PAYMENTS SUBJECT TO SECTION 409A




1.    Subject to this Appendix A, payments or benefits under Agreement that are
payable with respect to your termination of employment shall begin only upon the
date of your “separation from service” (determined as set forth below) which
occurs on or after the termination of your employment. The following rules shall
apply with respect to distribution of the payments and benefits, if any, to be
provided to you under this Agreement:


A.    It is intended that each installment of the payments and benefits provided
or referenced under Section 5 of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.


B.    If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section 5 of this Agreement (or other applicable agreement).


C.    If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:


(i)     Each installment of the payments and benefits payable with respect to
termination of your employment that, in accordance with the dates and terms set
forth in the relevant agreement, will in all circumstances, regardless of when
the separation from service occurs, be paid within the period of time permitted
under Treasury Regulation Section 1.409A-1(b)(4) shall be treated as a
short-term deferral within the meaning of such Section to the maximum extent
possible; and


(ii)    Each installment of the payments and benefits payable that is not
described in this Appendix A, 1.C.i. above and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth in this Agreement (or other applicable agreement); provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of your second taxable year following his taxable year in which the
separation from service occurs.


(iii)    The determination of whether and when your separation from service from
the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Appendix A, 1.C.iii., “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.


2.    All reimbursements and in-kind benefits provided this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred




--------------------------------------------------------------------------------




during the your lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.




